Citation Nr: 0712693	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  01-06 278A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date, prior to June 11, 1996, for 
the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel







INTRODUCTION

The appellant served on active duty from August 1968 to 
August 1970.  

This case has previously come before the Board.  In August 
2006, the Court vacated the Board's February 2004 decision, 
which denied an effective date, prior to June 11, 1996, for a 
grant of a TDIU.  The case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran filed a claim for increased disability 
benefits on June 11, 1996.

2.  Prior to June 11, 1996, the veteran did not meet the 
schedular criteria for TDIU benefits.  

3.  Prior to June 11, 1996, there was no claim or informal 
claim for entitlement to TDIU benefits.  

4.  Within the year preceding the June 11, 1996 claim, it is 
not factually ascertainable that the appellant was unable to 
work.  


CONCLUSION OF LAW

The criteria for an effective date, prior to June 11, 1996, 
the award of a TDIU have not been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.400, 4.16 (a) & (b) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in stated that the VCAA 
notice must include information regarding the effective date 
that may be assigned.  In this case, the claim is being 
denied, so that matter is moot with no prejudicial error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letters dated in August 2003, July 2005, 
and February 2006.  The letters notified the claimant of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the claimant or VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements in this letter by: (1) informing the claimant 
about the information and evidence not of record that was 
necessary to substantiate the claim; (2) informing the 
claimant about the information and evidence the VA would seek 
to provide; (3) informing the claimant about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran inform the RO of any information or 
evidence the claimant wanted the RO to obtain and requesting 
that the claimant provide copies of any private treatment 
records in the claimant's possession that pertained to the 
claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notices, documents, to include a 
May 2006 document, constituted subsequent process.  The 
claimant has not shown how the error was prejudicial.  The 
appellant had competent representation and opportunity for a 
hearing.  The record shows that the appellant was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
application therefore.  38 C.F.R. § 5110(a).  The effective 
date of an award of disability compensation to the veteran 
shall be the day following the date of discharge or release 
if application therefore is received within one year from 
such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  
Otherwise, the effective date will be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by the 
Secretary.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2005).  
38 C.F.R. § 3.155 (2006) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) (2006) 
defines "application" as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.

Analysis

The issue in this case, as noted in the August 2006 Court 
decision, is whether it was factually ascertainable that the 
appellant was unable to work one year prior to the date of 
the claim for an increase of his disability rating in June 
1996.  As also noted by the Court in the August 2006 
decision, the veteran's previous requests for TDIU were 
denied in 1977, 1979, and 1981 Board decisions, all of which 
are final decisions.  

The effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for an 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of the application therefore.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  The date entitlement arose is the initial 
date of which it appears that the claimant has satisfied all 
of the substantive criteria for entitlement to the benefit.  
Generally, the effective date for an award of an increased 
rating is the date of the filing of the claim for increase, 
or the date entitlement arose (which means the date the 
disability increased in severity), whichever is later.  See 
38 C.F.R. § 3.400(o)(1).  However, the effective date for an 
award of increased compensation may date back one year before 
the date of the claim for an increase if "it is factually 
ascertainable that an increase in disability occurred" within 
that time frame.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

In this case, the veteran filed a claim for an increased 
rating on June 11, 1996.  In March 1997, the AOJ awarded the 
veteran a combined 60 percent evaluation for plantar calluses 
on each foot, from June 11, 1996.  38 C.F.R. § 4.25.  Thus, 
he did not meet the specific objective percentage 
requirements of 38 C.F.R. § 4.16(a) until June 11, 1996, when 
the combined 60 percent rating became effective.  The AOJ 
granted a TDIU in a September 1998 rating decision based on 
the increased 60 percent combined schedular rating.  

The Board notes that the effective date for an award of 
increased compensation may date back one year before the date 
of the claim for increase if, "it is factually ascertainable 
that an increase in disability had occurred" within that time 
frame.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  The Board has considered the guidance 
established in Hazan v Gober, 10 Vet. App. 511, 520 (1997).  
The Court in Hazan noted that 38 U.S.C.A. § 5110(b)(2) 
requires a review of all the evidence of record (not just 
evidence not previously considered) as to the disability in 
order to ascertain the earliest possible effective date.  The 
Court, however, did recognize a limitation in that 38 
U.S.C.A. § 5110(b)(2) noted that the application had to be 
received within one year from such date.

Unlike Hazan, however, there is nothing in this file that 
suggests a change in the veteran's disability in the one year 
prior to the June 11, 1996 claim.  Although there are 
vocational rehabilitation records reflecting he was 
unemployable, the records are dated in 1987, and thus, not 
within the one year prior to June 11, 1996.  In addition, the 
Board notes that the records are merely vocational counseling 
records and are not claims within the meaning of 38 C.F.R. 
§ 3.157.  

In regard to 4.16(b), the Board notes it is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled, even though they fail to meet the percentage 
standards set forth in paragraph (a) of § 4.16.  38 C.F.R. § 
4.16(b) (2006).  In determining whether a veteran is entitled 
to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2006); Hersey v. Derwinski, 2 Vet. 
App. 91, 94-95 (1992).

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
that takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

There is no evidence within the year preceding the June 11, 
1996 claim that a TDIU was warranted or even that referral of 
the case to the Director, Compensation and Pension Service, 
for extra-schedular consideration was warranted.  The Board 
notes that the 1987 records concluding that it was not 
feasible for participation in vocational rehabilitation, note 
that he worked on part-time basis, and reference both 
service-connected and non-service connected disabilities, as 
well as his inability to faithfully participate in required 
attendance.  Review of the record establishes that there was 
no evidence of anything out of the ordinary, or not average, 
in the veteran's situation, in the one year preceding the 
June 11, 1996 claim.  

In this case, the date of receipt of claim is controlling, 
and thus, the effective date for a TDIU is the date of the 
June 11, 1996 claim.  An effective date, prior to June 11, 
2006, is not warranted.  A review of the record does not 
reveal any evidence in the one year preceding June 11, 1996 
upon which it could be factually ascertained that the veteran 
was unemployable, under 4.16 (a) or (b), and thus, there is 
no basis for an effective date prior to June 11, 1996.  


ORDER

An effective date, prior to June 11, 1996, for the grant of a 
total disability rating for compensation purposes based on 
individual unemployability is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


